PER CURIAM.
In chapter 108 of the Laws of 1891 it was provided that the sheriff of Erie county shall receive, as compensation for his services, an annual salary, to be fixed by the board of supervisors of said county, prior to the election of every such sheriff; and it was provided that the salary so fixed “shall not be less than four thousand dollars, nor exceed five thousand dollars per annum.” In section 2 of that act there was the following provision:
“Sec. 2. The salary so fixed by said board of supervisors shall constitute the whole compensation which shall be allowed or paid to or received by said sheriff for all the official services performed by him. as sheriff in his attendance upon any and all courts of record held in the county of Erie, and-for all services performed by him for the United States, the state of New York, or for the county of Erie, or chargeable thereto or which he is or shall be required or authorized by law to perform by virtue of his office as such sheriff, and no compensation, payment or allowance shall be made to him for his own use for any of such services except the salary aforesaid.”
We think the claim made by the relator is in clear opposition to the provisions of the statute, and that the board of supervisors properly denied the same, and that the special term was warranted in refusing to grant a writ of mandamus upon the papers used at the special term. There is a very exhaustive opinion prepared by the learned judge who held the special term, and the views expressed by him meet with our approval. We think the order made denying the application for a writ of peremptory mandamus should be affirmed, with costs against the relator.
Order affirmed, with costs.